—Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered May 21, 1991, which convicted defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentenced her, as a second felony offender, to a term of 4 Vi to 9 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People (People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), there was sufficient evidence to negate the defense that defendant was merely an agent of the undercover police officer (see, People v Argibay, 45 NY2d 45, cert denied sub nom. Hahn-DiGuiseppe v New York, 439 US 930).
The evidence established beyond a reasonable doubt that defendant’s role here was#part of a "typical scenario of a street sale of drugs, where one person deals directly with the buyer and the other holds the drug supply.” (People v Lucas, 162 AD2d 273, 273-274, lv denied 76 NY2d 860.) Concur— Murphy, P. J., Carro, Ellerin, Kupferman and Asch, JJ.